PER CURIAM.
Terrell Gibson appeals the denial of multiple rule 3.850 motions. Appellant received evidentiary hearings on several claims raised in two separate motions. These appeals were consolidated for review. As requested in his reply to the State’s answer brief in case number 4D08-2420, this court has considered the points raised in both the December 2008 initial brief and the October 2012 amended initial brief on the merits. None of the arguments raised in these briefs, or in the second amended initial brief, show that the trial court erred in denying appellant’s postconviction motions in case number 4D08-2420. Likewise, appellant has not shown that the court erred in denying his newly-discovered evidence claim in case number 4D10-3689, following an evidentia-ry hearing. Accordingly, we affirm the circuit court orders in both appeals.
STEVENSON, MAY and CIKLIN, JJ., concur.